Citation Nr: 0630590	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-16 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) educational assistance benefits in the amount of 
$18,312.25, was properly created.  



REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from April 1971 to July 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the VA Regional 
Office (RO) in Muskogee, Oklahoma, which retroactively 
terminated the veteran's educational assistance benefits 
which resulted in the creation of an overpayment in the 
amount of $18,312.25.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2004 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C.  The 
veteran's representative subsequently indicated that a Travel 
Board hearing is sought.  Although the veteran's 
representative was notified in March 2005 that the veteran 
would be scheduled for a Travel Board hearing, the record 
does not reflect that a hearing was scheduled.  

In March 2005 correspondence, the representative indicated 
that he wanted one Travel Board hearing for the veteran as 
well as 29 other claimants with purportedly similar claims.  

The Board notes, as indicated in a November 2004 Board 
letter, that VA regulations do not provide for "class 
action" appeals.  Therefore, although the veteran's 
representative requested that only one hearing be scheduled 
for 30 claimants, this Remand decision pertains only to the 
veteran's claim and is only being remanded for the veteran to 
be afforded his requested Travel Board hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Travel 
Board Hearing at his local RO in connection 
with this appeal.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 200 & Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


